Title: de Générés de Jourville to James Madison, 10 March 1829
From: Jourville, de Générés de
To: Madison, James


                        
                            
                                Sir.
                            
                            
                                
                                    
                                
                                March. 10th 1829.
                            
                        
                        
                        If a young gentleman, (from Paris) who can be well recommended, could find in your institution, a situation
                            as a teacher of the French and Spanish Languages; by addressing a note to the undersigned, you will oblige sensibly Dear
                            Sir Your Most obdt Servant
                        
                            
                                [ ] de Générés de Jourville
                            
                        
                    thro the Care of G. C. de Générès Esqr Alexandria. DC.